Citation Nr: 1128461	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-08 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected lumbar strain with degenerative changes, L2-3.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran had 20 years active duty service ending with his retirement in August 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2007, a statement of the case was issued in January 2008, and a substantive appeal which expressly limited the appeal to the low back issue was timely received in February 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of a June 2006 VA examination reveals x-ray evidence of degenerative changes in the lumbar spine.  At the time of that examination, the Veteran reported that he experienced flare-ups of pain every three to four months.  There was no reported limitation of motion at the time of the examination.  In his substantive appeal received in February 2008, the Veteran reported that he was confined to bed an average of twice a week due to pain.  An April 2009 VA outpatient record refers to back pain on lateral movements and with flex/extension; however, no ranges of motion were reported in that record. 

It appears that the Veteran is implicitly reporting that the severity of his low back disability has increased in severity since his June 2006 VA examination.  Unfortunately, the VA outpatient records do not provide sufficient data to allow for an informed review under the regulatory rating criteria.  In order to fully assist the Veteran, a current VA examination is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all pertinent VA outpatient records subsequent to July 2009 and associate them with the claims file.

2.  The Veteran should then be scheduled for a VA examination of the low back.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  

Range of motion of the lumbar spine should be clearly reported.  The examiner should also report the point (in degrees) where any motion is effectively limited by pain.  The examiner should also report any additional functional loss due to weakness, fatigue, or incoordination.  

The examiner should also report the total duration of incapacitating episodes during the past 12 months.  

3.  After completion of the above, the RO should review the expanded record and determine if a compensable rating is warranted for the Veteran's low back disability.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


